12-4536
         Huang v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 927 655
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of July, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROSEMARY S. POOLER,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       JUN YING HUANG,
14                Petitioner,
15
16                         v.                                   12-4536
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Ning Ye, Flushing, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Anthony W. Norwood, Senior
27                                     Litigation Counsel; Shahrzad Baghai,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jun Ying Huang, a native and citizen of

 6   China, seeks review of an October 18, 2012, decision of the

 7   BIA affirming an April 15, 2011, decision of an Immigration

 8   Judge (“IJ”), denying Huang’s application for asylum and

 9   withholding of removal.    In re Junying Huang, No. A200 927

10   655 (B.I.A. Oct. 18, 2012), aff’g No. A200 927 655 (Immig.

11   Ct. N.Y. City Apr. 15, 2011).       We assume the parties’

12   familiarity with the underlying facts and procedural history

13   in this case.

14       Under the circumstances of this case, we review          the

15   IJ’s decision as supplemented by the BIA.       See Yan Chen v.

16   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The applicable

17   standards of review are well established.       See 8 U.S.C.

18   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

19   (2d Cir. 2009).

20       Because Huang did not allege past persecution, she was

21   required to demonstrate a well-founded fear of future

22   persecution.    See 8 C.F.R. § 1208.13(b)(2).     To meet her

23   burden, Huang had to “make some showing that authorities in

                                     2
 1   [her] country of nationality are either aware of [her]

 2   activities or likely to become aware of [her] activities.”

 3   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

 4   The agency reasonably found that Huang did not meet this

 5   standard.

 6       There is no evidence that authorities in China are

 7   aware of Huang’s practice of Christianity in this country,

 8   and she testified that, in China, she intended to worship at

 9   home, conceding that persecution was unlikely if she

10   practiced in this manner.   Relying on cases from other

11   circuits, Huang contends that restricting her religious

12   practice, itself, constitutes persecution.   We need not

13   address this issue because, as the agency concluded, Huang

14   has not demonstrated that her fear of attending an

15   unregistered church is objectively reasonable in her home

16   province.

17       The agency reasonably determined that China’s treatment

18   of unregistered churches varies by region, and Huang points

19   to no evidence addressing the treatment of unregistered

20   churches in her home region of China.   See Jian Xing Huang

21   v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (providing that a

22   fear is not objectively reasonable if it lacks “solid

23   support” in the record and is merely “speculative at best”).

                                   3
 1       Huang contends that the agency should have considered

 2   whether she would face persecution in China as a whole, but

 3   she does not allege that, if returned to China, she will go

 4   somewhere other than her home province.   Moreover, in light

 5   of the regional variations in the treatment of unregistered

 6   churches, the agency’s requirement that she show a

 7   likelihood of persecution in her home region was reasonable.

 8   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 149-50, 159-60,

 9   165 (2d Cir. 2008).

10       Insofar as Huang argues that, out of fear of

11   persecution, she will refrain from proselytizing to the

12   public in China, the agency found that she had not

13   demonstrated that she wished to proselytize in China.

14   Although Huang contests this conclusion, she concedes that

15   her testimony on the issue was inconsistent.   Accordingly,

16   the agency’s determination that she presented insufficient

17   evidence that she would be proselytize to the public is

18   supported by substantial evidence.   See Siewe v. Gonzales,

19   480 F.3d 160, 167 (2d Cir. 2007) (“Where there are two

20   permissible views of the evidence, the factfinder’s choice

21   between them cannot be clearly erroneous.” (citation

22   omitted)).


                                  4
 1       Because Huang failed to demonstrate that her fear of

 2   future persecution was objectively reasonable, the agency

 3   did not err in denying asylum and withholding of removal.

 4   See Hongsheng Leng, 528 F.3d at 142-43.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.

 7                              FOR THE COURT:
 8                              Catherine O’Hagan Wolfe, Clerk
 9
10




                                  5